Title: From Benjamin Franklin to Josiah Quincy, 8 April 1761
From: Franklin, Benjamin
To: Quincy, Josiah, Sr.


          
            Dear Sir,
            London, April 8. 1761
          
          I received your very obliging Letter of Dec. 25. by the hand of your valuable Son, who had before favour’d me now and then with a kind Visit. I congratulate you on his Account as I am sure you must have a great deal of Satisfaction in him. His ingenuous, manly and generous Behaviour, in a Transaction here with the Society of Arts, gave me great Pleasure as it was much to his Reputation.
          I am glad my weak Endeavours for our common Interest, were acceptable to you and my American Friends. I shall be very happy indeed if any Good arises from them. The People in Power here do now seem convinc’d of the Truth of the Principles I have inculcated, and incline to act upon them; but how far they will be able to do so at a Peace, is still uncertain, especially as the War in Germany grows daily less favourable to us.
          My Kinsman Williams was but ill inform’d in the Account he gave you of my Situation here. The Assembly voted me £1500 Sterling, when I left Philadelphia, to defray the Expence of my Voyage and Negociations in England, since which they have given nothing more, tho’ I have been here near four Years. They will, I make no doubt, on winding up the Affair, do what is just; but they cannot afford to be extravagant as that Report would make them.
          I rejoice with you sincerely on the Happiness you enjoy in the Nuptial State, of which you speak so feelingly. I can easily conceive all you express, when I recollect the amiable Person, sprightly, sensible and chearful Conversation, of the Lady that favour’d us with her Company on that agreable Tour. Pray make my best Respects acceptable to her; and do me the Justice to believe that no one more sincerely wishes a Continuance of your Felicity, than, Dear Sir, Your most obedient and most humble Servant
          
            B Franklin
            Josa. Quincy Esqr
          
         
          Endorsed: Dr. Franklin
        